83 F.3d 414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles GRAY, Plaintiff-Appellant,v.James L. Ellis ALDRIDGE;  Odessa Clark, her heirs,successors, and assigns, individually;  Grover Lee Moore,his heirs, successors and assigns, individually;  AnnieMoore, her heirs, successors, and assigns, individually;John H. Harmon, Attorney at Law;  Carrie M. Godette,Defendants--Appellees,andCleveland Clark;  David M. Aldridge;  Annie Mae Aldridge;Salomon Moore;  John I. Morgan, Register of Deeds ofBeaufort County;  Betty Wailard, Deputy Beaufort CountyRegister of Deeds;  Beaufort County, North Carolina, Defendants.
No. 95-2484.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 22, 1996.

Charles Gray, Appellant Pro Se.  Milton E. Moore, MOORE, MOORE & RODGERS, Williamston, North Carolina;  James Wilson Swindell, High Point, North Carolina;  John H. Harmon, HARMON & RAYNOR, New Bern, North Carolina;  Franics Blackwell Stith, STITH & STITH, P.A., New Bern, North Carolina, for Appellees.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his Complaint for failure to prosecute, pursuant to Fed.R.Civ.P. 41(b).   Our review of the record and the district court's order adopting the recommendations of the magistrate judge disclose no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Gray v. Aldridge, No. CA-93-152-4-H (E.D.N.C. May 25, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED